DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The amendment submitted 2/1/2022 has been accepted and entered.  Claims 1-20 are cancelled.  New claims 21-38 are added.  No claims are amended.  Thus, claims 21-38 are examined.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-22, 28, 31-33, 37-38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seppo et al (US 2015/0050650 A1).
Regarding claim 21, Seppo et al discloses an apparatus for slicing a tissue section from an embedded sample (paragraph [0058]), the apparatus comprising: a microtome (paragraph [0104]) comprising a sample holder (paragraph [0026]); at least one light source (excitation energy source) (paragraph [0169]) directed at the sample holder; and an optical system (paragraph [0710]) positioned to capture endogenous emitted light (paragraph [0100]) from a tissue located in an embedded sample held by the sample holder (paragraphs [0103]-[0104]).
	Regarding claim 22, Seppo et al discloses further comprising a processor (paragraph [0150])in communication with the optical system and configured to provide a signal based on an endogenous fluorescence emission from the sample and to determine a location of the tissue section of the embedded sample based on the endogenous fluorescence emission (paragraphs [0009], [0033]).
Regarding claim 28, Seppo et al discloses further comprising a dichroic beam splitter (i.e. dichroic mirror) (paragraph [0153]).
Regarding claims 31-33, Seppo et al discloses further comprising one or more emission and/or excitation filters; and switching between emission filters (paragraph [0153]).
Regarding claims 37-38, Seppo et al discloses wherein the optical system comprises a fluorescence microscope or a camera (paragraph [0147]); and wherein the optical system comprises a digital camera (paragraph [0127]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23-27, 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seppo et al (US 2015/0050650 A1) in view of Lim et al (US 2018/0120207 A1).
Regarding claims 23-27, 34-36, Seppo et al discloses wherein the light source is an appropriate excitation energy source (paragraph [0169]), however, Seppo does not specifically disclose the light source consisting of LED, lamp or laser as claimed.  Lim et al discloses deparaffinization of tissue by electric field generation and ionization, comprising: paraffin-embedded tissue (See Abstract); one or more radiant heating sources, i.e. infrared IR lamps (paragraph [0040], a laser (paragraph [0054]).  Thus, it would have been obvious to modify Seppo et al to use a light source as taught supra by Lim et al, since Seppo et al teaches the light source is an appropriate excitation energy source.  
Allowable Subject Matter
Claims 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 29-30, the prior art fails to disclose or reasonably suggest wherein the dichroic beam filter is part of a filter cube; and wherein the filter cube comprises an emission filter or an excitation filter, as claimed.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nitta et al (US 2012/0002043 A1) discloses an observation apparatus comprising: an observation apparatus comprising: a holding unit to hold a sample or a solid including the sample; a cutting unit to cut the held sample or solid and subsequently form a new cross section; an image capturing mechanism to capture a partial image that is an image within an image capturing range smaller than the cross section and is an image including apart of the cross section; a scanning mechanism to scan the image capturing range along the cross section; and a control means for driving the scanning mechanism and capturing the partial image for each image capturing range by the image capturing mechanism, to thereby generate information of a synthesized image of the cross section for each cross section, the synthesized image being an image obtained by synthesizing the plurality of partial images.
Walter et al (US 2010/0118133 A1) a method and a device for producing thin sections of a sample by means of a microtome; a camera acquires at least one image of a surface generated by sectioning of the sample; an evaluation device wherein the image of the surface is evaluated in terms of predefined characteristic values of a section quality. As a function of the characteristic values that are identified, a decision is then made as to whether the section of the sample is accepted or not.  A  microtome 10 having a base bed 12, a sectioning knife holder 13 that holds a sectioning knife 14, and a sample 16 that is embedded in a paraffin block 18 and from which thin sections of sufficiently high section quality for microscopy are to be produced largely automatically. During the operation of microtome 10, firstly, in a coarse drive setting, sectioning knife 14 is quickly brought close to paraffin block 18 in which sample 16 is embedded, sectioning knife 14 being moved to a location at which a close-in region 22, adjacent to paraffin block 18 and having a length L1, is defined. In this coarse drive mode, sectioning knife 14 travels over a displacement path 20 having a length L2 that is much greater than length L1 of close-in region 22. When sectioning knife 14 goes beyond close-in region 22 that is monitored by a sensor (not depicted in FIG. 1), an automatic sectioning process begins, initially in trimming mode in order to look for a trimming plane, the section thickness for sectioning in trimming mode being in the range from 10 to 50 m, preferably in the range from 20 to 30 m. Once the trimming plane has been identified, the sectioning process is then continued in a thin-section mode in order to produce thin sections, the section thickness for sectioning in thin-section mode being in the range from 1 to 10 m, by preference in the range from 2 to 5 m, and the sectioning process occurring at a reduced sectioning speed as compared with the trimming. The automatic sectioning process is explained in further detail with reference to FIGS. 2 and 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447.  The examiner can normally be reached on 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/F.P.B./Examiner, Art Unit 2884